DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/27/2022 and 03/24/2022 have been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copies of Applicant’s IDS forms 1449 are attached to the instant Office action. 

Status of Claim
This action is in reply to the action filed on 10 of March 2022.
Claims 1, 7, 13, and 19 have been amended.
Claims 1-24 have been examined and stand rejected.

Response to Amendment/Argument
35 USC § 112
Applicant asserts that the 112(a) and 112(b) issues have been resolved by the amended language of the independent claims, and therefore requests the rejections to be withdrawn.  Examiner respectfully disagrees.  As previously noted during prior office actions and during the interview conducted in light of the AFCP 2.0, the specification discloses “metamorphic manipulations” which is commonly known as the technique of altering a malicious payload with each iteration to defeat detection systems is commonly referred to as oligomorphic, polymorphic or metamorphic manipulation.   Upon search of the term “metaphoric manipulation” disclosed in the claims, the examiner was unable to find a definition for said term as it believes the term was inserted in error.  However, the continuing use of “metaphoric manipulation” continues to render the claims indefinite under 112(b), and the term also fails to comply with the written description requirement.  The rejections are maintained and the term is interpreted as “metamorphic manipulation” for examination purposes.

35 USC § 101
Applicants asserts that these practical applications of other meaningful limitations of amended independent Claims are eligible subject matter. Thus, the Applicants' representative submits that the independent Claims recite patentable subject matter.  Examiner respectfully disagrees.  Under prong one of the two prong test in the 2019 Guidance, the independent claims recite abstract ideas, such as  “Mathematical Concepts”, specifically “mathematical calculations”, “Certain Methods Of Organizing Human Activity”, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” like providing visualizations (i.e. a graph or chart or drawing) and providing a report to a user, and “Mental Processes”, specifically “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” because the claimed elements describe models that detect errors within displayed results while ranking the assessment results based on an assessment score and providing an output (i.e. report) of the results. Under prong two, additional elements in the independent claims do not “apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” (See 2019 Guidance at 54.) Taking the claim elements separately, the functions performed in the independent claims by the network computer comprised of a transceiver communicating over a network are purely conventional. Receiving data, analyzing data, calculating results, and outputting data are well-understood, routine, and conventional functions previously known to the industry. See Elec. Power Grp., 830 F.3d at 1356 (The claims “do not include any requirement for performing the claimed functions of gathering, analyzing, and displaying in real time by use of anything but entirely conventional, generic technology. The claims therefore do not state an arguably inventive concept. . . .”); see also Versata Dev. Grp., Inc., 793 F.3d at 1335 (determining claims requiring “arranging, storing, retrieving, sorting, eliminating, determining” to “involve the normal, basic functions of a computer” and to be “conventional, routine, and well-known”), In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1316 (Fed. Cir. 2011) (“Absent a possible narrower construction of the terms ‘processing,’ ‘receiving,’ and ‘storing,’ . . . those functions can be achieved by any general purpose computer without special programming.”).  Considered as an ordered combination, the generic computer components of applicant’s claimed invention add nothing that is not already present when the limitations are considered separately. For example, the independent claims do not purport to improve the functioning of the computer components themselves. Nor does it affect an improvement in any other technology or technical field. Instead, the independent claims amount to nothing significantly more than an instruction to apply the abstract ideas using generic computer components performing routine computer functions. That is not enough to transform an abstract idea into a patent-eligible invention. See Alice, 573 U.S. at 225-26.  Lastly, the determining one or more of a large geometric variation in a display reflects insignificant extra solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.

35 USC § 103
With respect to the previous rejection of claims under 35 U.S.C. 103, Applicant's arguments have been fully considered and are sufficient to overcome the previous rejection in light of the cited references not disclosing or suggesting the independent claims as amended. For example, the cited references do not disclose or suggest, and are not cited as disclosing or suggesting, at least "employing the one or more assessment models to determine one or more assessment results based on an amount of variability in the one or more relationships in the one or more visualizations for a plurality of different changes that tested for each individual visualization and metaphoric manipulation  with the data from the data source and without domain knowledge  of each individual visualization, wherein each assessment result includes an assessment score that corresponds to a detection of the one or more mirages" as recited by amended independent claims.

Allowable Subject Matter
Claims 1-24 are objected to as being currently rejected as below, but would be allowable if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection set forth in the action.  The closest prior arts of record are Ritchie et. al. (U.S. Publication No. 20160350950), Jacinto et. al. (U.S. Publication No. 20210049143), Krishnamoorthy (U.S. Patent No. 10642723), and Sato et. al. (U.S. Publication No. 20210088418).  
	Ritchie describes a computer implementable method and system for interrogating and analyzing one or more sets of data and/or meta-data where the graphical objects are generated in such a way that the visual properties of the graphical objects represent corresponding numerical values of the numerical elements according to a scale.  The method and system further provides the means for a computer device to generate graphics dynamically as the selection of one or more data point by the user of the device changes. It provides an interface configured to allow users to drill-down into a formula associated with a data point and provide details corresponding to each component in the formula according to contextual relationships with surrounding data points and other components of the formula and instantaneously creating a visual/animation, based on the surrounding data points.
	Jacinto teaches an  anomaly detection and analysis system that detects anomalies in time series data from key performance indicators. The system decomposes samples of the time series data received during a first-time interval into a trend component, a seasonality component, and a randomness component. The system identifies an upper bound and a lower bound based on the trend component, the seasonality component, and a variance of the randomness component. The system reports a sample received after the first-time interval as an anomaly when the sample exceeds the upper bound or the lower bound. The system recalculates the trend component, the seasonality component, and the randomness component when more than a threshold percentage of the samples of the time series data received during a second time interval are reported as being anomalous.
	Krishnamoorthy teaches a metamorphic relationship-based code testing using mutant generators. The system is configured for identifying and remediating defects in an original program based on constructing at least one mutated program by distorting the original program, and analyzing expression of mutants in test results. In particular, the system receives a request to perform defect analysis of an original program. In response, the system constructs a first mutated program by embedding one or more mutants in the original program code. Moreover, the system typically maps the one or more mutants to one or more metamorphic relationships of process functions of the original program.
	Sato teaches a plurality of diagrams each showing one example a new-format conversion data piece created by the measurement data piece converting portion 30. The measurement data piece converting portion 30 transmits the created conversion data pieces to the abnormality cause identifying portion 40. At this time, each conversion data piece may be transmitted as a numerical value data piece, a chart data piece, or an image data piece.  As shown in FIG. 2, the board data piece is shown by, for example, a combination of a phase chart in which a horizontal axis denotes the rotational frequency, and a vertical axis denotes the phase and a diagram in which a horizontal axis denotes the rotational frequency, and a vertical axis denotes the amplitude. As shown in FIG. 3, the polar data piece is shown as, for example, a chart in which gridlines of concentric circles denote the amplitudes, and radial gridlines denote the phases. The polar data piece shows a trace of a vibration vector and shows the phase and amplitude of an unbalance vibration component (1X)).
	None of the above prior art explicitly teaches “employing the one or more assessment models to determine one or more assessment results based on an amount of variability in the one or more relationships in the one or more visualizations for a plurality of different changes that tested for each individual visualization and metaphoric manipulation  with the data from the data source and without domain knowledge of each individual visualization, wherein each assessment result includes an assessment score that corresponds to a detection of the one or more mirages” and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1-24 are allowable over the prior art of record, and are objected to as provided below.  Further, the claims do not include additional elements, when recited alone or in combination, that amount to significantly more than the judicial exception (the abstract idea).

Claim Rejections--35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 7, 13, and 19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 7, 13, and 19 are directed at employing the one or more assessment models to determine one or more assessment results based on an amount of variability in the one or more relationships in the one or more visualizations for a plurality of different changes that are metaphorically induced for the data from the data source.  The specification does not expressly or inherently disclose metaphorically induced as previously stated and seen in Page 28 of the specification.
There is no disclosure in the instant application’s specification of “metaphoric manipulation”. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005).  
Dependent claims 2-6, 8-12, 14-18, and 20-24 depend on claims 1, 7, 13, and 19 and do not cure the aforementioned deficiencies, and thus, claims 2-6, 8-12, 14-18, and 20-24 are rejected for the reasons set forth above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 7, 13, and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 1, 7, 13, and 19 introduce “metaphoric manipulation" which is unclear, rendering the claims indefinite.  It is unclear as to how an amount of variability in the one or more relationships in the one or more visualizations for a plurality of different changes that are metaphoric manipulated for the data from the data source.  This term is not made clear by the claims and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention and further clarification is needed.  For the purpose of examination, examiner interprets the term to mean “metamorphic manipulation” as disclosed in Page 28 of the specification.
Dependent claims 2-6, 8-12, 14-18, and 20-24 depend on claims 1, 7, 13, and 19 and do not cure the aforementioned deficiencies, and thus, claims 2-6, 8-12, 14-18, and 20-24 are rejected for the reasons set forth above.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).  First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 13 recites “…providing one or more visualizations based on data from a data source; determining one or more assessment models based on the one or more visualizations, wherein the one or more assessment models are arranged to detect one or more mirages in the one or more visualizations, and wherein the one or more mirages are visually misleading presentations of one or more relationships for the data in the one or more visualizations; 
employing the one or more assessment models to determine one or more assessment results based on an amount of variability in the one or more relationships in the one or more visualizations for a plurality of different changes that are tested for each individual visualization and metaphoric manipulation with the data from the data source and without domain knowledge of each individual visualization, wherein each assessment result includes an assessment score that corresponds to a detection of the one or more mirages…; providing a report to a user that includes an ordered list of the one or more assessment results that corresponds to the one or more mirages, wherein the generation of the ordered list…by detecting and ordering, for the user, the one or more mirages without having to provide the user with access to the data in the one or more visualizations; …receiving the report”.  Claims 1, 7, and 19 recites similar limitations as claim 13 and therefore it recites an abstract idea.
More specifically, claims 1-24 are directed to “Mathematical Concepts”, specifically “mathematical calculations”, “Certain Methods Of Organizing Human Activity”, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”, and “Mental Processes”, specifically “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea. 
Dependent claims 2-6, 8-12, 14-18, and 20-24 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus the dependent claims are rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1, 7, 13, and 19 recite additional elements yet the additional element does not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). 
In particular, the claims 1, 7, 13, and 19 recite additional elements “a network computer”, “a transceiver” that communicates over the “network”; “a memory” that stores at least instructions; “one or more processors”, “computational resources”, and “a client computer” that execute instructions that perform actions”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process. The claims are directed to an abstract idea. Further, the remaining additional element directed to determining large geometric variation in a display reflects insignificant extra solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
	With respect to step 2B, claims 1, 7, 13, and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements “a network computer”, “a transceiver” that communicates over the “network”; “a memory” that stores at least instructions; “one or more processors”, “computational resources”, and “a client computer” that execute instructions that perform actions”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least Page 17 Lines 8-28 “Additionally, in one or more embodiments (not shown in the figures), client computer 200 may include an embedded logic hardware device instead of a CPU, such as, an Application Specific Integrated Circuit (ASIC), Field Programmable Gate Array (FPGA), Programmable Array Logic (PAL), or the like, or combination thereof. The embedded logic hardware device may directly execute its embedded logic to perform actions. Also, in one or more embodiments (not shown in the figures), client computer 200 may include one or more hardware micro-controllers instead of CPUs.  In one or more embodiments, the one or more micro-controllers may directly execute their own embedded logic to perform actions and access its own internal memory and its own external Input and Output Interfaces (e.g., hardware pins or wireless transceivers) to perform actions, such as System On a Chip (SOC), or the like. Illustrative Network Computer FIGURE 3 shows one embodiment of network computer 300 that may be included in a system implementing one or more of the various embodiments. Network computer 300 may include many more or less components than those shown in FIGURE 3. However, the components shown are sufficient to disclose an illustrative embodiment for practicing these innovations. Network computer 300 may represent, for example, one embodiment of at least one of visualization server computer 116, data source server computer 118, or the like, of FIGURE 1. Network computers, such as, network computer 300 may include a processor 302 that may be in communication with a memory 304 via a bus 328. In some embodiments, processor 302 may be comprised of one or more hardware processors, or one or more processor cores”.  Further, additional element for determining large geometric variation in a display do not amount to significantly more than the abstract idea because the elements reflect insignificant extra solution activities to the judicial exception that are well-understood, routine, and conventional data retrieval and transmission functions in view of MPEP 2106.05(d)(II).
As a result, claims 1, 7, 13, and 19 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
Claims 2-6, 8-12, 14-18, and 20-24 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATHEUS RIBEIRO STIVALETTI/Examiner, Art Unit 3623                                                                                                                                                                                                        6/10/2022